Digitally signed by
                                                                      Reporter of
                                                                      Decisions
                                                                      Reason: I attest to
                      Illinois Official Reports                       the accuracy and
                                                                      integrity of this
                                                                      document
                              Appellate Court                         Date: 2019.08.12
                                                                      10:02:51 -05'00'



                  People v. Ealy, 2019 IL App (1st) 161575



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           COURTNEY EALY, Defendant-Appellant.



District & No.    First District, Second Division
                  Docket No. 1-16-1575



Filed             May 28, 2019



Decision Under    Appeal from the Circuit Court of Cook County, No. 14-CR-06853-02;
Review            the Hon. Vincent Gaughan, Judge, presiding.



Judgment          Affirmed.


Counsel on        Michael T. Mulligan, of Mulligan Law, LLC, of Chicago, for
Appeal            appellant.

                  Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                  Annette Collins, Christine Cook, and Daniel Piwowarczyk, Assistant
                  State’s Attorneys, of counsel), for the People.



Panel             PRESIDING JUSTICE MASON delivered the judgment of the court,
                  with opinion.
                  Justices Lavin and Pucinski concurred in the judgment and opinion.
                                               OPINION

¶1       Defendant, Courtney Ealy, and his codefendant, Clint Massey, were convicted of murder
     in the shooting death of Javan Boyd. The State’s evidence showed that Boyd, a taxi driver, was
     waiting for his fare when Ealy and Massey, as shown on security camera video, approached
     the taxi and shot Boyd. On appeal, Ealy argues that (i) the evidence was insufficient to convict
     him of murder, (ii) the State’s improper comments deprived him of a fair trial, (iii) his right to
     a speedy trial was violated, and (iv) his 38-year sentence was excessive. We affirm.

¶2                                        I. BACKGROUND
¶3       On the night of February 21, 2014, defendants attended a party at 39th Street and
     Wentworth Avenue in the Wentworth Gardens housing project. Ealy wore a Burberry shirt and
     white pants, and Massey wore a tiger-striped jogging suit. Also attending the party were
     Kaprice Johns, Jasmine Brown, Germontay Carpenter, T’Keyah Herbert, and Jerome
     Anderson.
¶4       Defendants left the party with Herbert in Herbert’s van. 1 After they left, Johns, who
     remained at the party, got into an argument with a group of women known as “Pretty in Pink”
     because Johns disliked the song that was being played. As they argued, someone fired a gun
     into the air multiple times. Johns did not see who fired the shots, but she guessed that the
     shooter wanted to stop the argument because it was too loud. The gunshots did not hit anyone.
¶5       After the altercation, Johns left the party with Brown, Carpenter, and Anderson. They left
     in Johns’s car, with Anderson driving. Carpenter made a phone call to either Ealy or Massey,
     who were still with Herbert in her van, and told them about the altercation at the party.
     Carpenter put the call on speakerphone, and Brown could hear Ealy’s voice, which she
     recognized, on the other end.
¶6       Anderson drove to Wendy’s, where they met up with a red car and Herbert’s van. Ealy and
     Massey exited the van and got into the red car, along with a man named D-Rose. (A fourth
     man, unidentified at trial, was the driver.) The three vehicles drove back toward Wentworth
     Gardens in a convoy: first the red car, then Herbert’s van, then Johns’s car. According to Johns,
     they intended to “see who shot at [them]” and “deal with the matter.”
¶7       Meanwhile, Latoya Adams was visiting her mother in Wentworth Gardens. Around 3 a.m.
     on the morning of February 22, she called for a taxi to go to a friend’s house. Javan Boyd was
     dispatched to the call.
¶8       As the three-vehicle convoy approached 38th Street and Princeton Avenue, they passed
     Boyd sitting in his parked car, waiting to pick up Adams. The three vehicles all made a U-turn
     and came to a stop. Ealy, Massey, and D-Rose disembarked from the red car and approached
     Boyd’s car from the passenger side.
¶9       Both Johns and Herbert witnessed the shooting. According to Johns, Ealy and Massey were
     standing next to each other, with D-Rose behind them. Ealy and Massey spoke to Boyd, and

         1
          At trial, Herbert admitted attending the party, but she denied seeing defendants at the party or
     knowing anything about the shooting. She was impeached with a signed statement she made to
     Assistant State’s Attorney (ASA) Patrick Waller on March 4, 2014, which was admitted as substantive
     evidence. See 725 ILCS 5/115-10.1 (West 2014).

                                                   -2-
       then Johns saw “a light flash from the gun” and Boyd “jumping” as if he was getting shot. At
       trial, Johns said she did not see the actual gun, but in a prior statement to detectives, Johns
       identified Ealy as the shooter. After the shooting, D-Rose ran back to Johns’s car and got
       inside, saying “sh**” and “he’s dead.” Ealy and Massey ran back to one of the other vehicles,
       and all three vehicles drove away. As they left, Johns could see Boyd “slumped over” in his
       car.
¶ 10        Herbert saw Ealy and Massey open Boyd’s passenger-side door and then saw Massey firing
       a gun into the car. She heard four or five gunshots, after which Ealy and Massey returned to
       the red car and drove away.
¶ 11        The shooting was captured on surveillance cameras belonging to the Chicago Housing
       Authority (CHA), which owns the Wentworth Gardens housing project. The video footage was
       played for the jury. In the videos, three vehicles drove past Boyd’s taxi and then came driving
       back the other way. The convoy leader, a red car, stopped next to Boyd’s taxi and two men got
       out, one wearing a striped track suit (Massey) and the other wearing a brown shirt and white
       pants (Ealy). They approached Boyd’s car from the front passenger side and appeared to be
       talking to him. Boyd’s taxi started backing up, but hit a vehicle parked a couple of feet behind
       him. (At this point, D-Rose got out of the red car and ran back toward Johns’s car.) There was
       a bright flash of light near Ealy’s hand; Boyd’s car surged forward and hit another parked car
       in front. Ealy and Massey ran forward to look in the front passenger window. Ealy returned to
       the red car, Massey followed him a few moments later, and the three vehicles drove away.
¶ 12        Adams came outside to pick up her taxi and found Boyd hanging out of the driver’s side
       of his car. She asked him if he was okay. He did not respond. Someone else had already called
       the police, so Adams called the taxi company to inform them that their driver had been shot.
       She then remained at the scene and cooperated with police when they arrived.
¶ 13        After leaving the scene of the shooting, Johns dropped Anderson off at his house and then
       drove to the Shell gas station at 55th Street. Ealy was waiting there. He entered Johns’s car,
       told her that he dropped his iPhone at the scene, and asked her to help him retrieve it. Brown
       said that it was stupid to go back, but Johns agreed to do it. On the way there, Ealy spoke about
       the shooting. He said that he asked the victim if he was “from over here” and specified the part
       of Wentworth Gardens where the party had been. The victim said he was. Ealy also said “man
       down,” which Johns understood to mean the victim was dead.
¶ 14        By the time Johns returned to the scene of the crime, police had already cordoned off the
       area. Johns parked the car and approached on foot. She told officer Chris Martin that she had
       dropped her phone nearby and asked whether she could retrieve it. Martin refused, explaining
       that it was a crime scene.
¶ 15        Johns returned to her car and drove closer to the crime scene. While in the car, she spoke
       with Sergeant Arthur Young. She gave him a fake name (“Brianna Johns”) and also a fake
       story, telling him that she was driving in the area when she heard several gunshots and saw a
       man with braided hair and a dark sweater near the victim’s car; she got scared and dropped her
       phone near the victim’s car. Johns then gave Young the phone number. Although Johns did
       not have Ealy’s number memorized, Ealy told her the number as she was speaking to Young.
       At trial, Johns recalled that the number began with “773-803.”
¶ 16        Officers did, in fact, find an iPhone in the middle of the street near the victim’s vehicle.
       Pursuant to a search warrant, detectives conducted data extraction on the phone, which


                                                   -3-
       revealed that its number was 773-809-****. The phone was also swabbed for DNA; testing
       revealed a mixture of at least three DNA profiles that were not suitable for comparison.
¶ 17        A latent fingerprint impression recovered from Boyd’s passenger side window was
       identified as belonging to Ealy. Inside Boyd’s car, the police recovered three 9-millimeter fired
       cartridge casings and two 9-millimeter fired bullets; additionally, the medical examiner
       recovered two more 9-millimeter bullets from Boyd’s chest. Kellen Hunter, a firearms
       examiner for the Illinois State Police, determined that the bullets were all fired from a single
       gun, and the cartridge casings were all fired from a single gun. He was unable to determine
       whether the bullets and cartridges were fired from the same gun, since it is impossible to match
       a fired bullet to a fired cartridge casing. He also could not determine what kind of gun they
       were fired from, since both 9-millimeter revolvers and 9-millimeter semi-automatic weapons
       exist.
¶ 18        Ealy moved to sever his trial from Massey’s. Massey did not move for severance. After a
       hearing, the motion was denied. Ealy and Massey were tried together before a jury. For both
       defendants, the State sought a conviction for first degree murder and a 15-year sentence
       enhancement for being “armed with a firearm” during the commission of the offense. The jury
       was instructed concerning accountability as to both the murder and the firearm allegation.
       Specifically, for the firearm allegation, the jury was instructed to determine whether “the
       defendant, Courtney Ealy, or one for whose conduct he is legally responsible was armed with
       a firearm.”
¶ 19        The jury found both defendants guilty of first degree murder, but it found that the firearm
       allegation was proven only as to Massey. Following a sentencing hearing, the trial court
       sentenced Ealy to 38 years’ imprisonment.

¶ 20                                           II. ANALYSIS
¶ 21       Ealy argues that (i) the evidence was insufficient to convict him of first degree murder, (ii)
       his right to a fair trial was violated by improper prosecutorial comments during opening and
       closing arguments, (iii) his right to a speedy trial was violated, and (iv) his 38-year sentence
       was excessive. We consider these arguments in turn.

¶ 22                                   A. Sufficiency of the Evidence
¶ 23       Ealy’s first contention is that the evidence was insufficient to convict him of first degree
       murder. Specifically, he argues that the State failed to prove the intent necessary to hold him
       accountable for Massey’s actions. The State disagrees and additionally argues that we need not
       limit our review to evidence of accountability, since the evidence was also sufficient to prove
       Ealy guilty directly.
¶ 24       It is well settled that a general verdict of guilty will not be invalidated on evidentiary
       grounds as long as sufficient evidence exists to support any grounds for conviction submitted
       to the jury. Griffin v. United States, 502 U.S. 46, 49-50 (1991). When reviewing the sufficiency
       of the evidence, it is not our function to retry the defendant. People v. Beauchamp, 241 Ill. 2d
1, 8 (2011). Rather, we must determine “ ‘whether, after viewing the evidence in the light most
       favorable to the prosecution, any rational trier of fact could have found the essential elements
       of the crime beyond a reasonable doubt.’ ” (Emphasis in original.) People v. Jackson, 232 Ill.
2d 246, 280 (2009) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)).


                                                   -4-
¶ 25       Initially, the State points out that it did not seek to convict Ealy solely on a theory of
       accountability. Rather, since the evidence was in conflict as to which defendant was the
       shooter, the State argued that “[i]t doesn’t matter who shot that gun that killed Javan Boyd,
       because *** [t]he law of accountability tells you that it is as if each of them had their finger on
       the trigger and pulled it.” Ealy nevertheless argues that the jury’s verdict—finding him guilty
       of murder but also finding that the firearm allegation was not proven—necessarily means that
       the jury found him guilty on a theory of accountability. We disagree. In fact, the jury’s findings
       are irreconcilable regardless of the theory of guilt adopted. If the jury believed that Ealy was
       the shooter, then the jury should have found the firearm enhancement proven as to him. If, on
       the other hand, the jury believed Massey was the shooter, then the jury must have found Ealy
       to be accountable for Massey’s actions and, therefore, should have found the firearm allegation
       proven under a theory of accountability. See People v. Rodriguez, 229 Ill. 2d 285, 293-94
       (2008) (15-year sentence enhancement for being “armed with a firearm” applies to unarmed
       defendant who aids and abets armed defendant). 2
¶ 26       But this inconsistency—whether the product of juror lenity, compromise, or some other
       unknowable reason—cannot be used to attack Ealy’s conviction. Our supreme court has made
       clear that “defendants in Illinois can no longer challenge convictions on the sole basis that they
       are legally inconsistent with acquittals on other charges.” People v. Jones, 207 Ill. 2d 122, 133-
       34 (2003); see also People v. Reed, 396 Ill. App. 3d 636, 648 (2009) (defendant cannot
       challenge conviction based on an inconsistent answer to a special interrogatory); People v.
       Jackson, 372 Ill. App. 3d 605, 612 (2007) (courts will not use a jury’s response to a sentence
       enhancement inquiry for any purpose other than sentence enhancement). “[E]ven with legally
       inconsistent findings, sufficiency-of-the-evidence review is a sufficient safeguard against jury
       irrationality.” Reed, 396 Ill. App. 3d at 648.
¶ 27       Here, the evidence was sufficient to convict Ealy of first degree murder either as a principal
       or an accomplice. As noted, there was conflicting evidence at trial as to who shot Boyd: Johns
       testified that she did not see the murder weapon, but she acknowledged that she identified Ealy
       as the shooter to police. On the other hand, Herbert identified Massey as the shooter in her
       written statement to ASA Waller. It was the jury’s responsibility to assess the credibility of
       witnesses, determine the weight to give their testimony, and resolve conflicts or inconsistencies
       in the evidence. Jackson, 232 Ill. 2d at 280-81. The jury could reasonably have believed
       Johns’s identification of Ealy and found him guilty based on his own conduct.
¶ 28       Ealy argues that Johns’s identification was uncorroborated by any trial testimony. But
       “recanted prior inconsistent statements can be sufficient to support a conviction, even without
       corroborating evidence.” People v. Cox, 377 Ill. App. 3d 690, 700 (2007) (citing People v.
       Thomas, 354 Ill. App. 3d 868, 880 (2004), People v. Craig, 334 Ill. App. 3d 426, 439 (2002),
       and People v. Curtis, 296 Ill. App. 3d 991, 999 (1998)). Ealy also argues that Johns was not a
       credible witness because (i) she lied to police when trying to retrieve Ealy’s phone from the
       scene of the crime and (ii) she made her statement to police while in custody on unrelated


           2
            By contrast, the 20- and 25-year firearm enhancements apply only to defendants who “personally
       discharged” a firearm and, therefore, cannot be found on a theory of accountability. Rodriguez, 229 Ill.
2d at 294-95. According to the State, because it was unclear whether Ealy or Massey (or both) shot
       Boyd, it chose not to seek the 20- and 25-year enhancements for defendants.

                                                      -5-
       charges. Ealy is, in effect, inviting us to substitute our judgment regarding Johns’s credibility
       for that of the jury, which we will not do. See Jackson, 232 Ill. 2d at 280-81.
¶ 29       Ealy next argues that the CHA surveillance video demonstrates conclusively that he was
       not the shooter. We disagree. The video is of insufficient quality to determine which defendant
       is holding the gun at any given time, but, notably, a bright light resembling a muzzle flash can
       be seen coming from Ealy’s hand immediately before Boyd’s car lurches forward. Nor do we
       find it significant that Ealy returned to the red car before Massey, since the shooting could have
       been over by that point or, as the State argues, Ealy could have given the gun to Massey who
       continued firing into the taxi. Accordingly, the evidence was sufficient for a reasonable jury to
       conclude that Ealy shot Boyd.
¶ 30       Although this is by itself enough to support the verdict (see Griffin, 502 U.S. at 49 (“if
       there is any one count to support the verdict, it shall stand good, notwithstanding all the rest
       are bad” (internal quotation marks omitted))), there also was sufficient evidence to find Ealy
       guilty on a theory of accountability. A person is legally accountable for the criminal conduct
       of another if “either before or during the commission of an offense, and with the intent to
       promote or facilitate that commission, he or she solicits, aids, abets, agrees, or attempts to aid
       that other person in the planning or commission of the offense.” 720 ILCS 5/5-2(c) (West
       2014). To establish the requisite intent, the State must prove that the defendant shared the
       principal’s criminal intent or there was a common criminal design. People v. Perez, 189 Ill. 2d
254, 266 (2000). Where a common criminal design is alleged, “ ‘[e]vidence that a defendant
       voluntarily attached himself to a group bent on illegal acts with knowledge of its design
       supports an inference that he shared the common purpose and will sustain his conviction for
       an offense committed by another.’ ” People v. Fernandez, 2014 IL 115527, ¶ 13 (quoting In re
       W.C., 167 Ill. 2d 307, 338 (1995)).
¶ 31       Here, there was more than sufficient evidence that Ealy joined the convoy returning to
       Wentworth Gardens for the express purpose of avenging the slight to Johns and her friends.
       The group’s common criminal design was to “see who shot at [them]” and “deal with the
       matter.” Under the circumstances, and particularly in light of what transpired, it is reasonable
       to infer that the group did not intend to “deal with” the perpetrators in a peaceful or lawful
       manner.
¶ 32       Additionally, it is undisputed that Ealy and Massey confronted Boyd together. Ealy asked
       whether Boyd was from “over here,” to which Boyd replied that he was; then, according to
       Herbert, Massey began shooting Boyd. Ealy made no move to stop the shooting, nor did he
       dissociate himself from the crime after the fact. Rather, he ran back to the red car with Massey,
       and they fled the scene together. Later, when discussing the shooting with Johns, Ealy
       displayed no remorse but instead bragged that it was “man down.” He did not report the
       shooting but sent Johns to speak with police in a failed attempt to retrieve his dropped cell
       phone. All of these facts support an inference that Ealy was acting pursuant to a common
       criminal design with Massey. See Perez, 189 Ill. 2d at 267 (“Proof that the defendant was
       present during the perpetration of the offense, that he fled from the scene, that he maintained
       a close affiliation with his companions after the commission of the crime, and that he failed to
       report the crime are all factors that the trier of fact may consider in determining the defendant’s
       legal accountability.”).
¶ 33       Ealy argues that even if he shared a common criminal design to retaliate for the incident at
       the Wentworth Gardens party, he could not have planned to kill Boyd, who was not connected

                                                    -6-
       to that incident. Indeed, at oral argument, counsel emphasized how apparently irrational it was
       that Ealy and Massey would exact revenge for the earlier altercation between two groups of
       women by shooting a man who, as far as they were aware, had not even attended the party. But
       Boyd was only shot after he agreed (in response to Ealy’s query) that he was from “over here,”
       while parked outside a Wentworth Gardens residence. The jury could have concluded that
       based on Boyd’s response, Ealy and Massey believed Boyd was one of the guests at the party
       and decided to “deal with the matter” by shooting him. Moreover, under a common-design
       theory, a defendant can be found legally accountable for a crime that he did not specifically
       intend, as long as his companion committed the crime in furtherance of the intended act.
       Fernandez, 2014 IL 115527, ¶ 21 (citing People v. Kessler, 57 Ill. 2d 493, 497 (1974)
       (defendant could be held accountable for unplanned shootings committed by his initially
       unarmed companions)). Thus, for all the foregoing reasons, we find the evidence was sufficient
       to convict Ealy of first degree murder.

¶ 34                                     B. Prosecutorial Comments
¶ 35       Ealy additionally argues that he was deprived of a fair trial because (i) the prosecutor
       improperly referenced Boyd’s family in opening argument and (ii) the prosecutor referred to
       defendants as “shooters” in closing argument. We apply an abuse of discretion standard in
       reviewing the trial court’s ruling on the propriety of the challenged remarks, and a de novo
       standard in reviewing whether any misconduct was egregious enough to warrant a new trial.
       People v. Cook, 2018 IL App (1st) 142134, ¶¶ 61-62.
¶ 36       During opening statements, the prosecutor stated that Boyd “was working as a cab driver.
       And as a cab driver, this job he did to help support his family.” Later in the same argument,
       the prosecutor stated that Boyd was “trying to earn money for his family.” After the State’s
       argument concluded, the experienced trial judge sua sponte called a sidebar and asked:
                    “THE COURT: Is Mr. Boyd’s family any way involved as evidence in this case or
               the commission of this crime?
                    THE STATE: No. No.
                    THE COURT: Then quit mentioning that he has a family. *** Unless it’s germane
               to the trial, you don’t mention the victim’s family.”
       Defense counsel, who had not previously objected, then objected to the prosecutor’s statements
       “for the record.”
¶ 37       Ealy raised no argument regarding these statements in his posttrial motion. Accordingly,
       the issue is forfeited (People v. Thompson, 238 Ill. 2d 598, 611-12 (2010) (to preserve a claim
       for review, defendant must both object at trial and raise the issue in his posttrial motion)), and
       Ealy does not argue plain error. We will therefore honor Ealy’s forfeiture. Moreover, we note
       that the mentions of Boyd’s family were brief, not repeated by either party after the court’s
       admonishment, and the court instructed the jury that arguments do not constitute evidence. See
       People v. Deramus, 2014 IL App (1st) 130995, ¶ 64 (prosecutor’s improper comment did not
       warrant reversal where it was brief, the comment was surrounded by proper argument, and the
       jury was properly instructed that arguments do not constitute evidence).
¶ 38       Ealy next argues that the State erred by referring to him and Massey as “shooters” during
       closing argument. Specifically, the prosecutor stated that after the altercation at the party, Johns
       and her friends “left that party and they went to get their shooters, these two.” Likewise, in


                                                    -7-
       rebuttal, the prosecutor stated: “You heard that the girls called these two, their shooters, their
       backup to go back, to retaliate, to take care of business.”
¶ 39       This contention of error is also forfeited, since Ealy failed to object or raise the issue in his
       posttrial motion. Thompson, 238 Ill. 2d at 611-12. Ealy acknowledges his forfeiture but argues
       that we may still consider the issue under the plain error doctrine, which allows us to review
       “clear and obvious” unpreserved errors when either (i) the evidence is so closely balanced that
       the error threatened to tip the scales against the defendant, or (ii) the error “is so serious that it
       affected the fairness of the defendant’s trial and challenged the integrity of the judicial
       process.” People v. Piatkowski, 225 Ill. 2d 551, 565 (2007). It is axiomatic that without error,
       there can be no plain error. People v. Smith, 372 Ill. App. 3d 179, 181 (2007); see People v.
       Walker, 232 Ill. 2d 113, 124-25 (2009) (initial step in plain error analysis is to determine
       whether error occurred at all).
¶ 40       We find no error in the State’s characterization of Ealy and Massey as “shooters,” since
       the evidence shows that they did, in fact, shoot Boyd. It is well established that prosecutors are
       given wide latitude during closing argument and may comment on the evidence and any
       reasonable inferences arising therefrom, even if those inferences reflect negatively on the
       defendant. People v. Nicholas, 218 Ill. 2d 104, 121 (2005). The prosecutor’s remarks were a
       fair comment on the evidence that after Carpenter called them to “see who shot at [them]” and
       “deal with the matter” (to quote Johns), Ealy and Massey returned to Wentworth Gardens and
       shot Boyd.
¶ 41       Ealy argues that the challenged statements imply that he had a reputation as a shooter or
       was associated with some group in the role of shooter, neither of which is supported by the
       record. Viewing the statements in context, as we must (People v. Ramsey, 239 Ill. 2d 342, 441
       (2010)), we find no such implication; it is apparent that the prosecutor was referencing the
       shooting of Boyd that occurred later that night. Thus, Ealy’s contention of error, plain or
       otherwise, is without merit.

¶ 42                                     C. Right to a Speedy Trial
¶ 43       Ealy next argues that his right to a speedy trial was violated when the court granted the
       State’s pretrial motion to extend the term for an additional 60 days to enable the State to secure
       eyewitnesses for trial. Although Ealy forfeited this issue by failing to include it in his posttrial
       motion, this court has reviewed unpreserved challenges to the extension of the speedy trial
       term because a speedy trial implicates fundamental constitutional concerns. People v.
       McKinney, 2011 IL App (1st) 100317, ¶ 29.
¶ 44       The Speedy Trial Act provides, in relevant part, that “[e]very person in custody in this State
       for an alleged offense shall be tried by the court having jurisdiction within 120 days from the
       date he or she was taken into custody.” 725 ILCS 5/103-5(a) (West 2014). The trial court may
       continue the case up to an additional 60 days if it determines that “the State has exercised
       without success due diligence to obtain evidence material to the case and that there are
       reasonable grounds to believe that such evidence may be obtained at a later day.” 725 ILCS
       5/103-5(c) (West 2014). The State bears the burden of showing due diligence (People v.
       Battles, 311 Ill. App. 3d 991, 997-98 (2000)), and “[t]he test of due diligence is whether the
       State began efforts to locate its witness in sufficient time to secure [his or] her presence before
       the speedy trial term expired” (People v. Exson, 384 Ill. App. 3d 794, 799 (2008)). We review


                                                     -8-
       the trial court’s decision to grant an extension for an abuse of discretion. People v. Connors,
       2017 IL App (1st) 162440, ¶ 16.
¶ 45        The record reflects that, starting in July 2015, the State made numerous efforts to locate
       Carpenter, Johns, and Brown to subpoena them as material witnesses. From July through
       December, at least eight unsuccessful attempts were made to locate and serve Carpenter. On
       December 8, on the State’s motion, the trial court declared him a material witness and ordered
       any law enforcement officials who located him to bring him before the court. As for Johns, at
       least 15 unsuccessful attempts were made to locate and serve her during the same time period.
       Investigators also contacted various associates of Johns, made multiple attempts to obtain her
       work address, and sought assistance from the United States Marshal Office Great Lakes
       Regional Fugitive Task Force, to no avail. Finally, after several unsuccessful attempts, Brown
       was served on December 12 and ordered to appear for Ealy’s trial, which was scheduled for
       December 28. Meanwhile, Ealy filed a written speedy trial demand on December 4.
¶ 46        On December 28, Brown appeared in court for trial, but Carpenter and Johns had not yet
       been located. The trial was continued on the State’s motion to January 15, 2016, and the court
       admonished Brown to return on that date. By January 15, Johns had still not been located.
       Carpenter had been located and served, but neither he nor Brown appeared in court. On the
       State’s motion, the court issued rules to show cause against Carpenter and Brown and also
       issued warrants for their arrest. Trial was rescheduled for January 22.
¶ 47        On January 20, the State requested, for the first time, leave to obtain a buccal swab from
       Ealy for DNA testing. Ealy’s counsel objected, pointing out that in the unlikely event that the
       DNA testing results came back before the scheduled trial date, Ealy would not have time to
       review the results without seeking a continuance, thereby breaking his demand for speedy trial.
       The trial court acknowledged that it was “late in the game,” but granted the State’s motion. On
       January 22, the State again answered not ready for trial due to lack of witnesses.
¶ 48        Ealy’s speedy trial period was set to expire on February 17. On February 1, the State moved
       for a 60-day extension, citing its continued inability to locate witnesses and detailing its
       unsuccessful efforts to obtain their appearance at trial. Ealy objected, pointing out that the State
       was still testing the DNA evidence, which would not be available to them if the trial was timely
       held. The State denied that its reason for seeking an extension was to obtain more time to
       process the DNA evidence. The court granted the State’s motion, saying, “This is one of the
       most comprehensive searches for witnesses that I have heard.” After the extension was granted,
       both Johns and Brown were taken into custody, and the case proceeded to trial on March 4
       (i.e., 15 days into the 60-day extension) without Carpenter.
¶ 49        Based on the record, it is abundantly clear that the trial court acted within its discretion in
       finding due diligence by the State and in granting the extension. To attempt to secure witnesses
       for trial, the State engaged in extensive efforts spanning over seven months before the end of
       the speedy trial window, and over four months before Ealy made his speedy trial demand. See
       Exson, 384 Ill. App. 3d at 799.
¶ 50        Ealy does not challenge the materiality of Carpenter, Johns, and Brown to the State’s case.
       Nor does Ealy challenge the truthfulness of the State’s representations regarding the efforts it
       took to secure those witnesses. Instead, Ealy argues that (i) there were no “reasonable grounds
       to believe” that Carpenter’s testimony could be obtained and (ii) the State did not show due
       diligence in locating Johns and Brown. Both contentions lack merit. With regard to Carpenter,
       Ealy makes a conclusory statement that it was “not surprising[ ]” that the State could not find

                                                    -9-
       him, since after being served, he traveled to Atlanta, Georgia. But as the State explained to the
       court on January 22 and again in its motion for extension of time, United States Marshals, the
       FBI, and Atlanta law enforcement were all searching for Carpenter. Under those
       circumstances, it was not an abuse of discretion for the court to find reasonable grounds to
       believe that Carpenter’s testimony could be obtained.
¶ 51       With regard to Johns and Brown, Ealy speculates that the State could easily have secured
       them within the 120-day period, but deliberately delayed to obtain more time to complete its
       DNA testing. This speculation has no basis in the record, since the State’s efforts to find Johns
       and Brown are well documented, and DNA testing was not a significant part of the
       prosecution’s case. Accordingly, the trial court did not abuse its discretion in granting the
       State’s motion for an extension of the speedy trial period.

¶ 52                                            D. Sentence
¶ 53       Finally, Ealy argues that his 38-year sentence for first degree murder was excessive in light
       of his youth (he was 19 at the time of the shooting) and “the fact that he did not shoot the
       victim.”
¶ 54       Although this court may reduce a defendant’s sentence under Illinois Supreme Court Rule
       615(b)(4), that power should be exercised “cautiously and sparingly.” (Internal quotation
       marks omitted.) People v. Alexander, 239 Ill. 2d 205, 212 (2010). We review the trial court’s
       sentencing decision for an abuse of discretion (People v. Hauschild, 226 Ill. 2d 63, 90 (2007)),
       keeping in mind that such a decision is entitled to great deference because of the trial court’s
       superior opportunity to observe the defendant and the proceedings. Alexander, 239 Ill. 2d at
       212 (citing People v. Stacey, 193 Ill. 2d 203, 209 (2000), citing People v. Fern, 189 Ill. 2d 48,
       53 (1999)).
¶ 55       Upon reviewing the record, we find no abuse of discretion by the trial court. Ealy’s 38-year
       sentence was squarely in the middle of the 20-to-60-year sentencing range for first degree
       murder (730 ILCS 5/5-4.5-20(a) (West 2016)), and the trial court explicitly stated that it took
       into consideration the appropriate factors in aggravation and mitigation. Ealy is essentially
       inviting us to reweigh the factors in his favor, which we may not do. See Alexander, 239 Ill.
2d at 214-15 (appellate court erred by reweighing sentencing factors to give additional weight
       to defendant’s rehabilitative potential). Moreover, as discussed, it was not proven at trial that
       Ealy “did not shoot the victim,” so Ealy’s argument in this regard lacks merit. The trial judge
       at sentencing could reasonably have believed, consistent with the trial evidence and the jury’s
       general verdict of guilty, that Ealy was the one who fatally shot Boyd.

¶ 56                                         III. CONCLUSION
¶ 57       The judgment of the trial court is affirmed, since (i) the evidence was sufficient to convict
       Ealy of first degree murder, (ii) the challenged prosecutorial comments do not require reversal
       because some were fair comments on the evidence and the remainder were not raised in Ealy’s
       posttrial motion, (iii) the trial court acted within its discretion in granting a 60-day extension
       of the speedy trial period, and (iv) Ealy’s 38-year sentence, in the middle of the 20- to-60-year
       sentencing range, was not excessive.

¶ 58      Affirmed.


                                                   - 10 -